DETAILED ACTION
This Office Action is responsive to the application filed on June 28, 2021, which is a divisional application of 15/656,444. Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
US-20170233089-A1
“ZACCARIA”
US-20140373553-A1
“ZACCARIA ‘553”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZACCARIA. 

    PNG
    media_image1.png
    982
    1052
    media_image1.png
    Greyscale

Re Claim 1, ZACCARIA teaches a system for multi-engine coordination of gas turbine engine motoring in an aircraft 1, the system comprising: a controller [24, 25, 26, 27] operable to determine a motoring mode as a selection between a single engine dry motoring mode [annotated “MODE 2” or “MODE 3” in Image 1] and a multi-engine dry motoring mode [annotated “MODE 1” in Image 1] based on at least one temperature of a plurality of gas turbine engines [2, 3] (¶¶0021, 0028, 0034, 0036) and initiate dry motoring based on the motoring mode (¶¶0033-0045). 
NOTE - in Figs. 1a & 1b: during ‘MODE 1’ both the first and second engines 2, 3 are undergoing dry motoring;  during ‘MODE 2’ dry motoring of engine 2 is initiated, on the basis of sensor data indicating thermal gradient has disappeared, and such that it reaches 30% of the nominal value; during ‘MODE 3’ dry motoring of engine 3 is initiated such that it reaches 30% of the nominal value. It will be appreciated engines 2, 3 in ZACCARIA are gas turbine engines in view of the disclosed combustion and turbine for each (see e.g., ¶¶0032, 0039, 0045). 
Re Claim 9, ZACCARIA teaches a method for multi-engine coordination of gas turbine engine motoring in an aircraft 1, the method comprising: determining at least one temperature of a plurality of gas turbine engines [2, 3] (¶¶0021, 0028, 0034, 0036); determining a motoring mode as a selection between a single engine dry motoring mode [annotated “MODE 2” or “MODE 3” in Image 1] and a multi-engine dry motoring mode [annotated “MODE 1” in Image 1] based on the at least one temperature of the gas turbine engines (¶¶0021, 0028, 0034, 0036); and initiating dry motoring based on the motoring mode (¶¶0033-0045).  
NOTE - in Figs. 1a & 1b: during ‘MODE 1’ both the first and second engines 2, 3 are undergoing dry motoring;  during ‘MODE 2’ dry motoring of engine 2 is initiated, on the basis of sensor data indicating thermal gradient has disappeared, and such that it reaches 30% of the nominal value; during ‘MODE 3’ dry motoring of engine 3 is initiated such that it reaches 30% of the nominal value. It will be appreciated engines 2, 3 in ZACCARIA are gas turbine engines in view of the disclosed combustion and turbine for each (see e.g., ¶¶0032, 0039, 0045). 
Re Claim 17, ZACCARIA teaches a system of an aircraft 1, the system comprising: a means for determining a motoring model [24, 25, 26, 27] as a selection between a single engine dry motoring mode [annotated “MODE 2” or “MODE 3” in Image 1] and a multi-engine dry motoring mode mode [annotated “MODE 1” in Image 1]  based on at least one temperature of a plurality of gas turbine engines [2, 3] (¶¶0021, 0028, 0034, 0036) and initiating dry motoring based on the motoring mode(¶¶0033-0045). 
NOTE - in Figs. 1a & 1b: during ‘MODE 1’ both the first and second engines 2, 3 are undergoing dry motoring;  during ‘MODE 2’ dry motoring of engine 2 is initiated, on the basis of sensor data indicating thermal gradient has disappeared, and such that it reaches 30% of the nominal value; during ‘MODE 3’ dry motoring of engine 3 is initiated such that it reaches 30% of the nominal value. It will be appreciated engines 2, 3 in ZACCARIA are gas turbine engines in view of the disclosed combustion and turbine for each (see e.g., ¶¶0032, 0039, 0045). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over ZACCARIA.  
Re Claims 3 and 11, ZACCARIA teaches the system as in claim 1 and method of claim 11, but as discussed so far fails to teach inhibiting dry motoring when the aircraft is not on the ground.  
	ZACCARIA further teaches dry motoring for engine 2 is terminated after “MODE 2” in Image 1 and dry motoring of engine 3 is terminated at “MODE 4” in Image 1, which upon completion of “MODE 4” permits takeoff of the aircraft (Image 1, ¶¶0028, 0035-0046). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system and method of ZACCARIA such that it includes inhibiting dry motoring when the aircraft is not on the ground (upon take-off, climb), since the engines will have reached a speed where combustion sustains operation of the engines without require pneumatic assistance (¶¶0028, 0035-0046). 
Claims 2, 4-8, 10, 12-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over ZACCARIA as applied above further in view of ZACCARIA ‘553. 
Re Claim 2, ZACCARIA teaches the system as in claim 1, but as discussed so far fails to teach wherein the at least one temperature is a measured core engine temperature or an oil temperature.  
	ZACCARIA ‘553 teaches at least one temperature is a measured core engine temperature (¶¶0066-0067, 0071-0075). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide wherein the at least one temperature is a measured core engine temperature or an oil temperature, in order to avoid critical frequencies and bowed rotor (ZACCARIA ‘553 ¶¶0033-0037). 
Re Claim 4, ZACCARIA teaches the system as in claim 1, but as discussed so far fails to teach the motoring mode is further determined based on a plurality of performance parameters that are based on one or more of: an ambient condition, engine drag, parasitic factors, and performance limitations of a compressed air source that drives at least one air turbine starter of the gas turbine engines.  
ZACCARIA ‘553 teaches the motoring mode is further determined based on a plurality of performance parameters that are based on one or more of: an ambient condition, engine drag, parasitic factors, and performance limitations of a compressed air source that drives at least one air turbine starter of the gas turbine engines (¶¶0066-0077).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system such that the motoring mode is further determined based on a plurality of performance parameters that are based on one or more of: an ambient condition, engine drag, parasitic factors, and performance limitations of a compressed air source that drives at least one air turbine starter of the gas turbine engines as taught by ZACCARIA ‘553, in order to avoid critical frequencies and bowed rotor (ZACCARIA ‘553 ¶¶0033-0037).
Re Claim 5, ZACCARIA in view of ZACCARIA ‘553 teaches the system as in claim 4, but as discussed so far fails to teach the performance parameters are determined based on one or more of: an ambient air temperature, an ambient pressure, and an oil temperature. 
ZACCARIA ‘553 further teaches performance parameters are determined based on one or more of: an ambient air temperature, an ambient pressure, and an oil temperature (¶¶0072-0074).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system such that the performance parameters are determined based on one or more of: an ambient air temperature, an ambient pressure, and an oil temperature, in order to avoid critical frequencies and bowed rotor (ZACCARIA ‘553 ¶¶0033-0037).
Re Claim 6, ZACCARIA in view of ZACCARIA ‘553 teaches the system as in claim 4. ZACCARIA further teaches wherein the single engine dry motoring mode and the multi-engine dry motoring mode are driven by the compressed air source, and the compressed air source is an auxiliary power unit of the aircraft, a ground cart, or a cross engine bleed (¶¶0027-0028).  
Re Claims 7-8, ZACCARIA teaches the system as in claim 1. ZACCARIA further teaches wherein the controller is further operable to monitor a speed of each of the gas turbine engines when dry motoring is active (¶0030) and switch from the multi-engine dry motoring mode to the single engine dry motoring mode based on one or more of the gas turbine engines 3 failing to reach or maintain a dry motoring threshold speed (fails to reach 30% for ignition) [during “MODE 2” in Image 1] for a duration determined by the control unit (¶0036,  0042).  ZACCARIA fails to teach the duration is a predetermined time limit and the dry motoring threshold speed is dynamically adjusted to match a dry motoring profile.  
	ZACCARIA ‘553 teaches a predetermined time limit (¶¶0060-0064) and the dry motoring threshold speed is dynamically adjusted to match a dry motoring profile (Fig. 2, ¶¶0066-0077).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system wherein the controller is further operable to monitor a speed of each of the gas turbine engines when dry motoring is active and switch from the multi-engine dry motoring mode to the single engine dry motoring mode based on one or more of the gas turbine engines failing to reach or maintain a dry motoring threshold speed for a predetermined time limit and wherein the dry motoring threshold speed is dynamically adjusted to match a dry motoring profile, in order to avoid critical frequencies and bowed rotor (ZACCARIA ‘553 ¶¶0033-0037). 
Re Claim 10, ZACCARIA teaches the method as in claim 9, but as discussed so far fails to teach wherein the at least one temperature is a measured core engine temperature or an oil temperature.  
ZACCARIA ‘553 teaches at least one temperature is a measured core engine temperature (¶¶0066-0067, 0071-0075). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide wherein the at least one temperature is a measured core engine temperature or an oil temperature, in order to avoid critical frequencies and bowed rotor (ZACCARIA ‘553 ¶¶0033-0037).
Re Claim 12, ZACCARIA teaches method as in claim 9, but as discussed so far fails to teach the method further comprising: determining a plurality of performance parameters based on one or more of: an ambient condition, engine drag, parasitic factors, and performance limitations of a compressed air source that drives at least one air turbine starter of the gas turbine engines; and determining the motoring mode based on one or more of the performance parameters.  
ZACCARIA ‘553 teaches determining a plurality of performance parameters based on one or more of: an ambient condition, engine drag, parasitic factors, and performance limitations of a compressed air source that drives at least one air turbine starter of the gas turbine engines; and determining the motoring mode based on one or more of the performance parameters (¶¶0066-0077).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method further comprising: determining a plurality of performance parameters based on one or more of: an ambient condition, engine drag, parasitic factors, and performance limitations of a compressed air source that drives at least one air turbine starter of the gas turbine engines; and determining the motoring mode based on one or more of the performance parameters as taught by ZACCARIA ‘553, in order to avoid critical frequencies and bowed rotor (ZACCARIA ‘553 ¶¶0033-0037).
Re Claim 13, ZACCARIA in view of ZACCARIA ‘553 teaches the method as in claim 12, but as discussed so far fails to teach wherein the performance parameters are determined based on one or more of an ambient air temperature, an ambient pressure, and an oil temperature.  
ZACCARIA ‘553 further teaches performance parameters are determined based on one or more of: an ambient air temperature, an ambient pressure, and an oil temperature (¶¶0072-0074).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system such that the performance parameters are determined based on one or more of: an ambient air temperature, an ambient pressure, and an oil temperature, in order to avoid critical frequencies and bowed rotor (ZACCARIA ‘553 ¶¶0033-0037).
Re Claim 14, ZACCARIA in view of ZACCARIA ‘553 teaches the method as in claim 12.  ZACCARIA further teaches wherein the single engine dry motoring mode and the multi-engine dry motoring mode are driven by the compressed air source, and the compressed air source is an auxiliary power unit of the aircraft, a ground cart, or a cross engine bleed (¶¶0027-0028).  
Re Claims 15-16, ZACCARIA teaches the method of claim 9. ZACCARIA further teaches monitoring a speed of each of the gas turbine engines when dry motoring is active (¶0030) and switching from the multi-engine dry motoring mode to the single engine dry motoring mode based on one or more of the gas turbine engines 3 failing to reach or maintain a dry motoring threshold speed (fails to reach 30% for ignition) [during “MODE 2” in Image 1] for a duration determined by the control unit (¶0036,  0042).  ZACCARIA fails to teach the duration is a predetermined time limit and dynamically adjusting the dry motoring threshold speed to match a dry motoring profile.  
	ZACCARIA ‘553 teaches a predetermined time limit (¶¶0060-0064) and the dry motoring threshold speed is dynamically adjusted to match a dry motoring profile (Fig. 2, ¶¶0066-0077).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method further comprising: monitoring a speed of each of the gas turbine engines when dry motoring is active; and switching from the multi-engine dry motoring mode to the single engine dry motoring mode based on one or more of the gas turbine engines failing to reach or maintain a dry motoring threshold speed for a predetermined time limit and dynamically adjusted the dry motoring threshold speed to match a dry motoring profile,  in order to avoid critical frequencies and bowed rotor (ZACCARIA ‘553 ¶¶0033-0037). 
Re Claim 18, ZACCARIA teaches the system as in claim 17, but as discussed so far fails to teach  wherein dry motoring is inhibited when the aircraft is not on the ground. 
ZACCARIA further teaches dry motoring for engine 2 is terminated after “MODE 2” in Image 1 and dry motoring of engine 3 is terminated at “MODE 4” in Image 1, which upon completion of “MODE 4” permits takeoff of the aircraft (Image 1, ¶¶0028, 0035-0046). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system and method of ZACCARIA such that it includes inhibiting dry motoring when the aircraft is not on the ground (upon take-off, climb), since the engines will have reached a speed where combustion sustains operation of the engines without require pneumatic assistance (¶¶0028, 0035-0046). However, ZACCARIA as discussed so far fails to teach the motoring mode is further determined based on a plurality of performance parameters that are based on one or more of: an ambient condition, engine drag, parasitic factors, and performance limitations of a compressed air source that drives at least one air turbine starter of the gas turbine engines.  
ZACCARIA ‘553 teaches a motoring mode is further determined based on a plurality of performance parameters that are based on one or more of: an ambient condition, engine drag, parasitic factors, and performance limitations of a compressed air source that drives at least one air turbine starter of the gas turbine engines (¶¶0072-0074).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system such that the performance parameters are determined based on one or more of: an ambient air temperature, an ambient pressure, and an oil temperature, in order to avoid critical frequencies and bowed rotor (ZACCARIA ‘553 ¶¶0033-0037).
Re Claims 19-20, ZACCARIA teaches the system as in claim 17. ZACCARIA further teaches a means for monitoring a speed of each of the gas turbine engines when dry motoring is active (¶0030) and switching from the multi-engine dry motoring mode to the single engine dry motoring mode based on one or more of the gas turbine engines failing to reach or maintain a dry motoring threshold speed (fails to reach 30% for ignition) [during “MODE 2” in Image 1] for a duration determined by the control unit (¶0036,  0042).  ZACCARIA fails to teach the duration is a predetermined time limit and the dry motoring threshold speed is dynamically adjusted to match a dry motoring profile.  
	ZACCARIA ‘553 teaches a predetermined time limit (¶¶0060-0064) and the dry motoring threshold speed is dynamically adjusted to match a dry motoring profile (Fig. 2, ¶¶0066-0077).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system wherein a controller is further operable to monitor a speed of each of the gas turbine engines when dry motoring is active and switch from the multi-engine dry motoring mode to the single engine dry motoring mode based on one or more of the gas turbine engines failing to reach or maintain a dry motoring threshold speed for a predetermined time limit and wherein the dry motoring threshold speed is dynamically adjusted to match a dry motoring profile, in order to avoid critical frequencies and bowed rotor (ZACCARIA ‘553 ¶¶0033-0037). 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
September 10, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741